Henderson, J.,
This is an appeal by Thomas C. Sweet from the action of the Secretary of *53Revenue of the Commonwealth of Pennsylvania in suspending defendant’s driving privileges for a period of 60 days.
Defendant, a resident of the City of New Castle, Lawrence County, Pennsylvania, and an automobile dealer, was operating an automobile which he had purchased the previous evening, to New Castle, Pennsylvania, on November 15, 1961, in Muddy Creek Township, Butler County, Pennsylvania. As a result of a State Police radar cheek, he was stopped at that location and was cited for exceeding the maximum speed limit of 50 miles an hour by 20 miles an hour. The road conditions were good, traffic was very light and there is no indication that defendant was operating this vehicle in a reckless manner or without having proper control of the vehicle. Immediately after arriving in New Castle, defendant had the speedometer of this automobile tested and found that the speedometer cable was in fact defective, as a result of which it was replaced.
Defendant has had a driver’s license in the Commonwealth of Pennsylvania for a period of 21 years and since he has been connected with the automobile business, he drives an average of 40,000 miles per year. Defendant has never had his license suspended for any violation on any previous occasion and a denial of his operating privileges would preclude him from conducting the operation of his business.
The record is silent as to whether or not there had ever been any previous motor vehicle offenses charged against defendant within the three years previous to the date hereof. The suspension from which this appeal is taken is for a period of two months.
In accordance with The Vehicle Code of April 27, 1959, P. L. 58, the Secretary of Revenue has installed and published a schedule of penalties applicable to speeding violations, which said schedule may be found *54in the opinion of Judge Ervin in the case of Stout Motor Vehicle Operator License Case, 199 Pa. Superior Ct. 182 (1962). This schedule of penalties as promulgated by the secretary calls for a one month suspension of operating privileges for the first violation within a three-year period where the speed over the legal limit is 20 miles per hour.
We find in this case that the suspension was not made in accordance with that schedule since this suspension is for a 60-day period, and we further find that the suspension in this case is unwarranted and the same is hereby reversed.

Order of Court

Now, April 4, 1963, the appeal herein is sustained, the suspension is reversed, and it is hereby ordered that appellant’s license be herewith reinstated.